\



Appellate Docket Number:        AmliiMmkdM'
Appellate Case Style:

                        Vs.



Companion Case No.: j                                                                                                Sixth District
                    RECEIVED IN
                  -It                                                                                              FFP (1 t jQiE
                        Sixth District

                    , FEB 0 * 2215
Amended/corrected statement:                        DOCKETING STATEMENT (Civil) bSS^IL
                 Texarkana, T?v;:             APPcllatc Court:BHBHHHBHHBHi
              L?£Or£l AliirGy'j V-'.-^ffibc filed in tlic court ofappeals upon perfection ofappeal under TRAP 32)

k^GCriTfrrifi                                                             0Q> ^co^^^S^Q^)
    Person [[[] Organization (choose one)                                | |      Lead Attorney
                                                                          First Name:

First Name:                                                               Middle Name:

                                                                          Last Name:
Middle Name:      BwiSSfflliSwBi^KsSll
Last Name:                                                                Suffix:

                                                                          Law Firm Name:
Sufflx: him
ProSe: #                                                                  Address

                                                                          Address 2:

                                                                          City: .               J
                                                                          State:     j|c"a'sr
                                                                          Telephone:

                                                                                                              CET*llBlll!S-%J




                                                          VfrX?                M^pEl^^m^}
j 1 Person      ^Organization (choose one)                                        Lead Attorney
                                                                             irstName:          lK>§JEir£\f
First Name:                                                               Middle Name: \&i
Middle Name                                                               Last Name:

Last Name:

Suffix:                                                                   Law Firm Name: fel^^^^^^!:!
ProSe: Q
                                                                          Address 2:


                                                                          City;                 HG?8k*MMi

                                                                          Telephone:            §1^I3^^^^B ext.


                                                                          SBN:

                                                               Page 1 of 7
Nature ofCase (Subject matter or type ofcase): |!88j^l5^                                                                                     ofc an•;-V ; -^ •' v*S"--;>;'•

Ruling on contest: • Sustained               •    Ovenuled

                                                                            Page 2 of 7
Has any party to the court's judgment filed for protection in bankruptcy which might affect thisappeal?                               8 Yes • No
If yes, please attach a copy of the petition.




Date bankruptcy filed: j^^^ljJj^jll^Ojita                            Bankruptcy Case Number: BS^MMloSffl




           ffiffififl/SlfiTm^
                                                                                               ".'\': /KVJJt*-AV.i'',•' -.•!•.
Court:                                                                    Clerk's Record:

County: Ig^^^^P^S                                                         Trial Court Clerk:        Q District •                     County
Trial Court Docket Number (Cause No.): ^S?5E^S1^^^                        Was clerk's record requested?                          •   Yes B No
                                            3<=H j ^,013-395)
                                                                          If yes, date requested:
Trial Judge (who tried or disposed of case):                              If no, date it will be requested: jHjjf^f^
First Name:        '(^Sfjll                                               Were payment arrangements made with clerk?
Middle Name: g|^^|                                                                                                                    • Yes B(No Qlndigent
Last Name:         [©gggglgH                                              (Note: No request required under TRAP 34.5(a),(b))


Address 1:          i«IKffiuSS^l
Address 2 :




Telephone: ffiWMSffii&M exL

Email: WME^M

Reporter's or Recorder's Record:

Is therea reporter's record?            DYes Q] No
Was reporter's record requested?        • Yes Q No

Was there a reporter's record electronically recorded? QYes BJ No
Ifyes, date requested: f[ I Court Reporter                     [ | Court Recorder
•    Official                          •   Substitute




    'Qt^^^Ol^O^H^11
Supersedeas bond filed:Q Yes Q| No             If yes, date filed:

Will file: QYes QNo


    ^j^AiijiintitiftynwThff r
Will you request extraordinaryrelief (e.g. temporary or ancillary relief) from this Court?        |B Yes •   No
Ifyes, briefly state the basis for your request: W<3R^ffili^

                     ppeal)!

Should this appeal be referred to mediation?        •_ v      .—, ..

If no, please specify:)
Has the case been through an ADR procedure? QYes J9 No
If yes, who was the mediator? B2EHKHS^H(9fifliBNHKS&S
What type of ADR procedure?
At what stage did the case go through ADR?        • Pre-Trial        •   Post-Trial   •   Other
If other, please specify:

Type of case? !\S\Viu|S\KXW.S,Ul^
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without



Gt»uaVi4- are- darttcLaes ; fe,v«w"S£* ojr\" '^^"'l^Y^V''?^^''*"^"^•^*^ll?
Ifmoney judgment, what was the amount? Actual damages: r^^^^^
Punitive (orsimilar) damages: ^^pZ.'" .'• .-^-'rX'-^Tj
                                                                     Page 4 of 7
Attorney's fees (trial): j^;^%^^'"~t!^-T^r":'
Attorney's fees (appellate) C^^^gTfeJ
Other:

Ifother, please specify:]


Will you challenge this Court's jurisdiction?     gjYes • No RusW CouvA^ Ok^Cc-V C.O\*rV
Doesjudgment have language that one or more parties "takenothing"?          •   Yes Q No
Doesjudgment have a Mother Hubbard clause? E|Yes •            No
Other basis for finality? mmSS^^^M^^^^^^^^SBBMmmgBHBHKaSaBi
Rate the complexity of the case (use I for least and 5 for most complex): •      1 •   2 •       3 •   4 ffl 5
Please make my answer to the preceding questions known to other parties in this case.          § Yes •     No
Can the parties agree on an appellate mediator? £§ Yes •       No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                       Telephone                     Fax                        Email
                                   ^^aSSSSS


Languages other than English in which the mediator should be proficient:
Name ofperson filing out mediation section ofdocketing statement: [^




List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: BMH^ffl^BI^^^^^^^^^3                                             Trial Court:


  Style: HHH^K-;?*^Nf'> 'V" _ • ' ^lj




                                                              Page 5 of 7
 TheCourts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
 Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent theappellant in
 the appeal before this Court.

 The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
 discretionary criteria, including the financial means of theappellant or appellee. Ifa case is selected by theCommittee, and can be matched
 with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
 regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letterfrom the Pro BonoCommittee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in thePro Bono Program, thePro Bono Committee will select
yourcase and thatpro bono counsel can be found to represent you. Accordingly, you should notforego seeking other counsel to represent you
in this proceeding. By signing your name below, you areauthorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Doyouwant this caseto be considered for inclusion in thePro Bono Program?                •   Yes Q No

Doyou authorize theProBono Committee to contact your trial counsel of record in this matter toanswer questions thecommittee may have
regarding the appeal?    • Yes H No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?             • Yes Hj No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at hUp://aspe.hhs.Eov/poverty/Q6poverty.shtml.
Are you willing to disclose your financial circumstances to the Pro Bono Committee? • Yes BI No
Ifyes, please attach an Affidavit of Indigency completed and executed by the appellant orappellee. Sample forms may befound in the Clerk's
Office oron the internet athttp://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to beraised on appeal, the relief sought, and theapplicable standard of review, if known (without
prejudice tothe right to raise additional issues or request additional relief; use a separate attachment, if necessary).




   „firtaTT?ifm?a




Signature of counsel (or pro se part                                                    Date:




Printed Name: ^^^P^^fel^lI^Vvi^rdH^:^^^;^                                               State Bar No, gSSgESIg
                G«ia Tremble' ShawkeW,

Electronic
    (Optional)Signature: f^^m^^W^^^^^P^t^m
                         «-«'.** - ...^.^.,...uw-;" .***,




                                                              Page 6 of 7
       ..